Judgment unanimously affirmed. Memorandum: Defendant’s contention that the court’s charge on intoxication was erroneous was not preserved for review since there was no exception or request (CPL 470.05). In view of the strong evidence of guilt, there is no reason to reach the issue in the interests of justice. In any event, the charge, taken as a whole, would not constitute reversible error (see, People v Mitchell, 72 AD2d 920). The other claimed errors were either not preserved for review or are without merit. (Appeal from judgment of Monroe County Court, Mark, J.— arson, first degree.) Present — Hancock, Jr., J. P., Doerr, Den-man, O’Donnell and Pine, JJ.